Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the terminal of one of the connection components" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Futhermore, regarding claim 12, it is unclear to determine whether the limitations “an electricity meter” (line 1 of claim 12), “a circuit breaker” (line 3 of claim 12), and “an installation” (line 3 of claim 12) refers to the limitation “an electricity meter” (line 1 of claim 1) ), “a circuit breaker” (lines 7-8 of claim 1), and “an installation” (line 2 of claim 1), or, if they are new limitations. In addition, the examiner interprets said limitations as being the same.
Futhermore, regarding claim 13, it is unclear to determine whether the limitation “an electricity meter” (line 2 of claim 13) refers to the limitation “an electricity meter” (line 1 of claim 1), or, if it is a new limitation. In addition, the examiner interprets said limitations as being the same.

Claims 2-14 are also rejected because they further limit and depend on claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. 
Claim 13 recites the limitation “a computer program comprising instructions for enabling a microcontroller of an electricity meter to perform the detection method”, which covers both transitory and non-transitory limitation, thus “a computer program comprising instructions for enabling a microcontroller of an electricity meter to perform the detection method” is non-statutory subject matter.
Adding the limitation “non-transitory” to the claim can avoid a rejection under 35 USC 101.

Adding the limitation “non-transitory” to the claim can avoid a rejection under 35 USC 101.

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1-14. Therefore, no prior art rejection for claims 1-14 is presented in this action. However, Claims 1-14 are rejected under 35 U.S.C. 112. It is suggested to contact the Examiner for any clarification with respect the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Montreuil teaches monitoring electrical networks and opening circuit breakers based on installation impedance.
-Stitt teaches monitoring ground circuit impedance.
-Burkett teaches ground conductor monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S CLARKE/               Examiner, Art Unit 2867                                                                                                                                                                                         
/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867